                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


L A APPAREL, INC., a/k/a                      )
LA APPAREL, INC.,                             )
                                              )
                       Petitioner,            )       Civil Action No. 3:21-mc-00285
                                              )       (Hon. Malachy E. Mannion)
               v.                             )
                                              )
STRAIGHT A COMPANY, LP,                       )
                                              )
                       Respondent.            )
----------------------------------------------)


       DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P. 7.1
                                         (Civil Action)


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the Petitioner,

who is L A Apparel, Inc., a/k/a LA Apparel, Inc., makes the following disclosure:

       1.      The Petitioner is a non-governmental corporate party.

       2.      There is no parent corporation.

       3.      There is no publicly held corporation that holds ten (10%) percent or

more of the Petitioner’s stock.




                                                  1
      The undersigned party understands that under Rule 7.1 of the Federal Rules

of Civil Procedure, it must promptly file a supplemental statement upon any

change in the information that this statement requires.



                                _____/glk/______________________
                                Gilda L. Kramer, Esq.
                                Gilda L. Kramer & Associates, LLC
                                822 Montgomery Ave., Suite 314
                                Narberth, PA 19072
                                215-732-4055
                                215-732-2736 (fax)
                                gkramer@gildakramer.com
                                PA 35992

                                Attorney for Petitioner

April 9, 2021




                                          2
